                                                              ~~~




                                                                    JUG - 3 2019

                       UNITED STATES DISTRICT COURT

                      CENTRAL DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                        CASE NO. CR 17-00064-UA-2

                       Plaintiff,

         vs.                                     ORDER OF DETENTION

RAYMUNDO LUGO MARTINEZ,


                       Defendant




                                        I

    A.    ~Q     On   motion   of   the     Government   in    a    case allegedly

    involving:

         1.    ( )     a crime of violence.

         2.    ( )     an   offense       with     maximum    sentence       of life

         imprisonment       or death.

         3.    ~      a narcotics or controlled substance offense with

         maximum sentence of ten or more years.

         4.    ( )    any felony - where defendant convicted of two or

         more prior offenses described above.
           5.     ( )     any   felony   that   is   not   otherwise   a   crime of

           violence that involves a minor victim, or possession or use

           of a firearm or destructive device or any other dangerous

           weapon, or a failure to register under 18 U.S.C. § 2250.

      B.   ~ On motion by the Government/ ( ) on Court's own motion,

      in a case allegedly involving:

           ~On the further allegation by the Government of:

           1.    ~~~ a serious risk that the defendant will flee.

           2.     ( )     a serious risk that the defendant will:

                  a.      ( )   obstruct or attempt to obstruct justice.

                  b.    ( )     threaten, injure or intimidate a prospective

                  witness or juror, or attempt to do so.

      C.   The Government ~(~is/ ( ) is not entitled to a rebuttable

      presumption that no condition or combination of conditions will

      reasonably assure the defendant's appearance as required and the

      safety or any person or the community.



                                         II

      A. /~The Court finds that no condition or combination of

      conditions will reasonably assure:

           1.    ~~the appearance of the defendant as required.

                 and/or

           2.    ~r the safety of any person or the community.

      B.   ~     The Court finds that the defendant has not rebutted by

      sufficient evidence to the contrary the presumption provided by

      statute.

///

///

                                         -2-
 1                                              III

  2           The Court has considered:

 3            A.    the    nature   and   circumstances   of   the    offenses)      charged,

 4            including whether the offense is a crime of violence, a Federal

  5           crime of terrorism, or involves a minor victim or a controlled

 6            substance, firearm, explosive, or destructive device;

 7            B.    the weight of evidence against the defendant;

 8            C.    the history and characteristics of the defendant; and

 9            D.    the nature and seriousness of the danger to any person or the

10            community.

11

12                                              IV

13            The Court also has considered all the evidence adduced at the

14      hearing    and    the   arguments   and/or    statements     of   counsel,   and   the

15      Pretrial Services Report/recommendation.

16

17                                               V

18            The Court bases the foregoing findings) on the following:

19            A.   ~       As to flight risk:

ao                          ~/~ 6~ l~ ~'v ice S
21                          /1~s~n~2~     Gt'~~a cS~~'

~~a
23

24

25 '~

26      ///

27      ///

28      ///

                                                -3-
B.   ~      As to danger:




                                         ~   V




                                   VI

A.   ( )    The Court finds that a serious risk exists the defendant

will.

     1.     ( )   obstruct or attempt to obstruct justice.

     2.     ( )   attempt to/ ( ) threaten,, injure or intimidate a

     witness or juror.

B.   The Court bases the foregoing findings) on the following:




                                   VII

A.   IT IS THEREFORE ORDERED that the defendant be detained prior

to trial.

B.   IT IS FURTHER ORDERED that the defendant be committed to the

custody of the Attorney General for confinement in a corrections

facility    separate,   to   the    extent   practicable,   from   persons

awaiting or serving sentences or being held in custody pending

appeal.
 1          C.    IT   IS   FURTHER    ORDERED     that    the   defendant   be   afforded

 2          reasonable opportunity for private consultation with counsel.

 3          D.    IT IS FURTHER ORDERED that, on order of a Court of the United

 4          States or on request of any attorney for the Government, the

 5          person in charge of the corrections facility in which defendant

 6          is confined deliver the defendant to a United States marshal for

 7          the   purpose    of   an   appearance     in    connection   with     a   court

 8         proceeding.

 9

10

11     DATED:     ~ ~~
                                                 SUZANNE H. S       L
12                                               UNITED STAT S       GIST    TE JUDGE

13

14

15

16

17

18

19

20~,

21

~xa
23

24

25

26

27

28

                                             -5-
